DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.
This communication is in response to the communication filed 7/12/2019.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7-8 recites the limitation “the controller”.  There is insufficient antecedent basis for this limitation in the claim.
The term "about 0 Hz to about 200 Hz" in claim 6 is a relative term, which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims recite systems and methods for analyzing electrophysiology studies. Specifically, the claims recite identifying one or more noise fingerprints within data derived at least in part from one or more study signals acquired from one or more patients during the one or more electrophysiology studies, which is grouped within the “mental processes” grouping of abstract ideas because in this case, the claims involve a series of steps for analyzing acquired patient data. See MPEP 2106.04. Here, the claims recite concepts performed in the human mind, because identification of noise fingerprints may be interpreted as observations, evaluations, judgments, or opinions. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. Integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Here, the additional elements of the claims use a processor, memory device, machine learning model, and a non-transitory computer-readable storage medium. The claims merely use computer elements as tools to perform abstract ideas and generally link the use of a judicial exception to a particular technological environment. The use of the computer elements as tools to implement the abstract idea and generally to link the use of the abstract idea to a particular technological environment does not render the claim patent eligible because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Specifically, the processor, memory device, machine learning model, and non-transitory computer-readable storage medium are part of a system performing data storage and processing functions. The system may include any combination of processors and data storage structures as stated in the specification pages 12-13. The machine learning model may be any artificial intelligence form that may implement linear regression, logistic regression, supervised learning, unsupervised learning, or other suitable machine learning approaches (p. 11).

Generic computer elements recited as performing generic computer functions that are well-understood, routine, or conventional activities amount to no more than implementing the abstract idea with a computerized system (Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network and performing repetitive calculations); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); See MPEP 2106.05(d) and July 2015 Update: Section IV). Here, identifying noise fingerprints is similar to performing repetitive calculations based on the received data of patient studies.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor, memory device, machine learning model, and a non-transitory computer-readable storage medium to perform the steps of identifying noise See MPEP 2106.05(f) where mere instructions to apply an exception does not render an abstract idea patent eligible). There is no indication that the additional limitations alone or in combination improves the functioning of a computer or any other technology, improves another technology or technical field, or effects a transformation or reduction of a particular article to a different state or thing. Therefore, the claims are not patent eligible.
The dependent claims incorporate all of the limitations above.  The claims do not provide additional limitations for analysis and address limitations of the abstract idea, which further describe the additional elements and data storage and analysis. Claims 2, 10, 18 further describe the machine learning model. Claims 3-6, and 11-13 further describe the data. Claims 7-8, 14-16, and 19-20 further describe processing and communicating data. The claims fail to remedy the deficiencies of their parent claims, and are rejected for at least the same rationale as applied above.  The claims individually and in ordered combinations do not offer significantly more than abstract ideas. 
In conclusion, the claims are directed to the abstract idea of analyzing noise in electrophysiology studies. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-13, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Warner et al. US2015/0012222 in view of Rapin et al. US2017/0112401.
As per claim 1
a system for analyzing noise in one or more electrophysiology studies, the system comprising: at least one processor; and at least one memory device that stores an application that adapts the at least one processor to: (Warner abstract, par. 2, 37-38 teaches a method for analyzing noise in an electronic signal monitoring study, electrophysiology study using a processor and a memory storage)
identify…one or more noise fingerprints within data derived at least in part from one or more study signals acquired from one or more patients during the one or more electrophysiology studies (Warner fig. 1 and associated paragraphs, par. 25, 41 teaches identifying signal and noise fingerprints in an electrophysiology study).
Warner does not specifically teach the following limitations met by Rapin, based at least in part on a machine learning model (Rapin par. 26, 54, 95 teaches applying a neural network to read and analyze each time point of a ECG signal)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Warner to use machine learning to identify noise fingerprints in electrophysiology studies as taught by Rapin with the motivation to quickly and efficiently diagnosis cardiovascular diseases with computerized algorithms able to analyze ECG that may carry out the analysis without constraints from the ECG recording duration, and be fast, stable, and reliable (Rapin par. 2, 17-22). In the combination of the references, it is well within the capabilities of one of ordinary skill in the art to use machine learning techniques to analyze data. One of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 2, Warner and Rapin teach all the limitations of claim 1 and further teach wherein the machine learning model is an artificial neural network (Rapin par. 13, 26 teaches a machine learning approach applying a neural network). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Warner to use an artificial neural network to identify noise fingerprints in electrophysiology studies as taught by Rapin with the motivation to quickly and efficiently 
As per claim 3, Warner and Rapin teach all the limitations of claim 1 and further teach wherein at least one of the one or more noise fingerprints corresponds to at least one of an ablation device, an anesthesia device, a cautery knife, an imaging device, a monitoring device, lighting equipment, a contrast injector, pacing equipment, IT equipment, and powerlines (Warner par. 19 teaches noise from ablation equipment, the attachment of multiple medical devices to a subject, ungrounded electrical extension cords, electrical sockets, high-energy consumption equipment, and the like).
As per claim 4, teach all the limitations of claim 1 and further teach wherein at least two of the one or more electrophysiology studies are performed at different medical sites (Warner par. 19 teaches various ECG signal acquisition applications including stress test, resting, exercise, patient monitoring, and defibrillators, where signals may be acquired from humans or animals, here signal acquisition for various purposes may occur at different sites since animals are not monitored with an ECG at a hospital that only treats humans).
As per claim 5, Warner and Rapin teach all the limitations of claim 1 and further teach wherein the data provided to the machine learning model corresponds to waveforms (Warner par. 32 teaches selecting a region of interest in a physiological signal, including a QRS complex, QRS complex is interpreted as a waveform, this data may be provided to the machine learning model taught by Rapin as explained above).
As per claim 6, Warner and Rapin teach all the limitations of claim 5 and further teach wherein the waveforms have a range about 0 Hz to about 200 Hz (Rapin par. 50 teaches any frequency could be used when analyzing and ECG, up to 1000 Hz). 

As per claim 7, Warner and Rapin teach all the limitations of claim 1 and further teach wherein the application further adapts the controller to: isolate a region of interest within the data, the region of interest corresponding to a portion between R-waves of a study signal of the one or more study signals (Warner par. 22, 32 teaches selecting or creating a signal fingerprint according to a region of interest between R-waves).
As per claim 9, Warner teaches a method for analyzing noise in one or more electrophysiology studies, the method comprising: identifying…executing on at least one processor, one or more noise fingerprints within data derived at least in part from one or more study signals acquired from one or more patients during the one or more electrophysiology studies (Warner fig. 1 and associated paragraphs, par. 25, 41 teaches a method for analyzing noise in an electronic signal monitoring study and identifying signal and noise fingerprints in an electrophysiology study using a processor and a memory storage). 
Warner does not specifically teach the following limitations met by Rapin, based at least in part on a machine learning model (Rapin par. 26, 54, 95 teaches applying a neural network to read and analyze each time point of a ECG signal). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Warner to use machine learning to identify noise fingerprints in electrophysiology studies as taught by Rapin with the motivation to quickly and efficiently diagnosis cardiovascular diseases with computerized algorithms able to analyze ECG that may carry out the analysis without constraints from the ECG recording duration, and be fast, stable, and reliable (Rapin par. 2, 17-22).
As per claim 10, Warner and Rapin teach all the limitations of claim 9 and further teach wherein the machine learning model is an artificial neural network (Rapin par. 13, 26 teaches a machine learning approach applying a neural network). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Warner to use an artificial neural network to identify noise fingerprints in electrophysiology studies as taught by Rapin with the motivation to quickly and efficiently diagnosis cardiovascular diseases with computerized algorithms able to analyze ECG that may carry out the analysis without constraints from the ECG recording duration, and be fast, stable, and reliable (Rapin par. 2, 17-22). In the combination of the references, it is well within the capabilities of one of ordinary skill in the art to use machine learning techniques such as an artificial neural network to analyze data. One of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 11, Warner and Rapin teach all the limitations of claim 9 and further teach receiving, at the at least one processor, portions of the data from different medical sites (Warner par. 19 teaches various ECG signal acquisition applications including stress test, resting, exercise, patient monitoring, and defibrillators, where signals may be acquired from humans or animals, here signal acquisition for various purposes may occur at different sites since animals are not monitored with an ECG at a hospital that only treats humans).
As per claim 12, Warner and Rapin teach all the limitations of claim 9 and further teach isolating a region of interest within the data, the region of interest corresponding to a portion between R-waves of a study signal of the one or more study signals (Warner par. 22, 32 teaches selecting or creating a signal fingerprint according to a region of interest between R-waves).
As per claim 13, Warner and Rapin teach all the limitations of claim 9 and further teach wherein, at least one of the one or more noise fingerprints corresponds to at least one of an ablation device, an anesthesia device, a cautery knife, an imaging device, a monitoring device, lighting equipment, a contrast injector, pacing equipment, IT equipment, and powerlines (Warner par. 19 teaches noise from ablation 
As per claim 17, Warner teaches a non-transitory computer readable medium comprising instructions that adapt at least one processor to: identify…one or more noise fingerprints within data derived at least in part from one or more study signals acquired from one or more patients during one or more electrophysiology studies (Warner fig. 1 and associated paragraphs, par. 25, 41 teaches a method for analyzing noise in an electronic signal monitoring study and identifying signal and noise fingerprints in an electrophysiology study using a processor and a memory storage). 
Warner does not specifically teach the following limitations met by Rapin, based at least in part on a machine learning model (Rapin par. 26, 54, 95 teaches applying a neural network to read and analyze each time point of a ECG signal). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Warner to use machine learning to identify noise fingerprints in electrophysiology studies as taught by Rapin with the motivation to quickly and efficiently diagnosis cardiovascular diseases with computerized algorithms able to analyze ECG that may carry out the analysis without constraints from the ECG recording duration, and be fast, stable, and reliable (Rapin par. 2, 17-22).
As per claim 18, Warner and Rapin teach all the limitations of claim 17 and further teach wherein the machine learning model is an artificial neural network (Rapin par. 13, 26 teaches a machine learning approach applying a neural network). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Warner to use an artificial neural network to identify noise fingerprints in electrophysiology studies as taught by Rapin with the motivation to quickly and efficiently diagnosis cardiovascular diseases with computerized algorithms able to analyze ECG that may carry out the analysis without constraints from the ECG recording duration, and be fast, stable, and reliable (Rapin par. 2, 17-22). In the combination of the references, it is well within the capabilities of one of ordinary 
As per claim 20, Warner and Rapin teach all the limitations of claim 17 and further teach wherein the instructions further adapt the at least one processor to: isolate a region of interest within the data, the region of interest corresponding to a portion between R-waves of a study signal of the one or more study signals (Warner par. 22, 32 teaches selecting or creating a signal fingerprint according to a region of interest between R-waves).

Claims 1-7, 9-13, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Warner et al. US2015/0012222 in view of Rapin et al. US2017/0112401 in further view of Warner et al. US2012/0323132 hereinafter Warner II.
As per claim 8, Warner and Rapin teach all the limitations of claim 1, and further teach identifying a source of the noise, but do not specifically teach the following limitations met by Warner II, wherein the application further adapts the controller to: generate a noise map of one or more noise sources based at least in part on the one or more noise fingerprints (Warner fig. 1, 6 and associated paragraphs teaches displaying the direction of each source of noise and displays Hz cutoff). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Warner and Rapin to generate a noise map of noise sources as taught by Warner II with the motivation to identify noise sources and minimize noise levels to enhance electrical signal processing performance (Warner II par. 5, 68).
As per claim 14, Warner and Rapin teach all the limitations of claim 9, but do not specifically teach the following limitations met by Warner II, transmitting, by way of the at least one processor, a noise source indicator to a medical site, the noise source indicator corresponding to an identified noise fingerprint and a noise source (Warner II fig. 1, par. 45, 54, 65 teaches communicating noise interference signals to ECG monitoring systems where signals may be communicated to an interface or user, here a display can further include a graphic illustration of a comparison of the measured parameters of the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Warner and Rapin to transmit noise source indicators corresponding to an identified noise fingerprint and source as taught by Warner II with the motivation to isolate a location of the source of noise interference in an ECG study environment can enhance procedural results and reduce the time to complete an ECG case study. (Warner II par. 5, 68).
As per claim 15, Warner and Rapin teach all the limitations of claim 9 and further teach identifying a source of the noise, but do not specifically teach the following limitations met by Warner II, generating a noise map of one or more noise sources based at least in part on the one or more noise fingerprints (Warner fig. 1, 6 and associated paragraphs teaches displaying the direction of each source of noise and displays Hz cutoff). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Warner and Rapin to generate a noise map of noise sources as taught by Warner II with the motivation to identify noise sources and minimize noise levels to enhance electrical signal processing performance (Warner II par. 5, 68).
As per claim 16, Warner, Rapin, and Warner II teach all the limitations of claim 15 and further teach transmitting, by way of the at least one processor, the noise map to a medical site (Warner II fig. 1, par. 45 teaches communication noise data to a user, where a user may be at a site of the ECG interpreted as a medical site). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Warner and Rapin to transmit noise map to a medical site as taught by Warner II with the motivation to enhance procedural results and reduce the time to complete an ECG case study (Warner II par. 5, 68). Here, since noise maps may easily discern noise, sending them to a medical site or a user to use in the instant ECG study may reduce the time to complete the ECG case study.
As per claim 19, Warner and Rapin teach all the limitations of claim 17 but do not specifically teach the following limitations met by Warner II, wherein the instructions further adapt the at least one processor to: transmit a noise source indicator to a medical site, the noise source indicator corresponding to an identified noise fingerprint and a noise source (Warner II fig. 1, par. 45, 54, 65 teaches communicating noise interference signals to ECG monitoring systems where signals may be communicated to an interface or user, here a display can further include a graphic illustration of a comparison of the measured parameters of the detected noise signals from different sources, different amplitudes, frequencies, wavelengths, periodic versus continuous, etc. for visualization to the user). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Warner and Rapin to transmit noise source indicators corresponding to an identified noise fingerprint and source as taught by Warner II with the motivation to isolate a location of the source of noise interference in an ECG study environment can enhance procedural results and reduce the time to complete an ECG case study. (Warner II par. 5, 68).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATEL whose telephone number is (571)272-6793.  The examiner can normally be reached on Monday-Thursday 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/JAY M. PATEL/Examiner, Art Unit 3686